Exhibit 10.1

 

[EXECUTION COPY]

 

AMENDED AND RESTATED

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”), made on May 31, 2011, to be
effective as of March 1, 2011 (“Effective Date”), is entered into by and between
Ascent Media Corporation, a Delaware corporation (the “Company”), and William E.
Niles (“Executive”).

 

INTRODUCTION

 

The Executive and Ascent Media Group, LLC, a former subsidiary of the Company,
entered into an Employment Agreement dated as of September 1, 2006, and amended
by the Amendment to Employment Agreement dated as of January 1, 2009, which was
assigned to and assumed by the Company pursuant to the Assignment and Assumption
of Employment Agreement dated December 28, 2010 (as so amended and assigned and
assumed, the “Original Agreement”). The Company and Executive desire to amend
and restate the Original Agreement to read in its entirety as set forth herein.

 

The Company desires to continue to employ Executive, and Executive desires to
accept such continued employment, under the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

 

EMPLOYMENT; TERM; DUTIES

 

1.1           Employment.  Upon the terms and conditions hereinafter set forth,
the Company hereby employs Executive, and Executive hereby accepts employment,
as Executive Vice President and General Counsel of the Company.

 

1.2           Term.  Subject to Article IV below, Executive’s employment
hereunder shall be for a term of five years commencing as the Effective Date,
and expiring at the close of business on February 28, 2016 (the “Term”).

 

1.3           Duties.  During the Term, Executive shall perform such executive
duties for the Company and/or its subsidiaries or affiliates (together,
“Affiliates”), consistent with his position hereunder, as may be assigned to him
from time to time by the Chief Executive Officer of the Company.  Executive
shall devote his entire productive business time, attention and energies to the
performance of his duties hereunder.  Executive shall use his best efforts to
advance the interests and business of the Company and its Affiliates.  Executive
shall abide by all rules, regulations and policies of the Company, as may be in
effect from time to time.  Notwithstanding the foregoing, Executive may act for
his own account in passive-type investments as provided in Section 5.3, or as a
member of boards of directors of other companies, where the time allocated for
those activities does not materially interfere with or create a conflict of
interest with the discharge of his duties for the Company.

 

--------------------------------------------------------------------------------


 

1.4           Reporting.  Executive shall report directly to the Chief Executive
Officer of the Company.

 

1.5           Location.  Except for services rendered during business trips as
may be reasonably necessary, Executive shall render his services under this
Agreement primarily from the principal executive offices of the Company in the
Denver, Colorado metropolitan area.

 

1.6           Exclusive Agreement.  Executive represents and warrants to the
Company that there are no agreements or arrangements, whether written or oral,
in effect which would prevent Executive from rendering his exclusive services to
the Company during the Term.

 

1.7           Waiver of Rights Under Original Agreement.  The Corporation and
Executive hereby waive any and all rights under the Original Agreement as of the
Effective Date, other than any claims for accrued and unpaid Base Salary (as
defined in the Original Agreement), any accrued unpaid vacation time, and any
unpaid claim for reimbursable expenses.  For the avoidance of doubt, upon the
Effective Date, Executive hereby waives all rights to any Severance Payment (as
defined in the Original Agreement) under Section 4.2(b) of the Original
Agreement.

 

ARTICLE II

 

COMPENSATION

 

2.1           Compensation.  For all services rendered by Executive hereunder
and all covenants and conditions undertaken by him pursuant to this Agreement,
the Company shall pay, and Executive shall accept, as full compensation, the
amounts set forth in this Article II.

 

2.2           Base Salary.  Executive’s base salary (“Base Salary”) shall
initially be payable at the rate of $491,000 per year.  From and after the
earlier of (i) the first pay period beginning after the date Executive
establishes his principal residence in Denver, Colorado and (ii) August 31,
2011, the Base Salary shall be payable at the rate of $400,000 per year.  The
Base Salary is payable by the Company in accordance with the Company’s normal
payroll practices.  Beginning in 2012, the Base Salary shall be reviewed on an
annual basis during the Term for increase in the sole discretion of the
compensation committee (the “Committee”) of the Board of Directors of the
Company.

 

2.3           Bonus.  For each fiscal year during the Term, commencing with the
2011 fiscal year, in addition to the Base Salary, Executive shall be eligible
for a discretionary bonus award, or in the alternative shall be eligible to
participate in any incentive bonus plan the Company may have in effect from time
to time, in each case on substantially the same basis as the other senior
executive employees of the Company, except as otherwise provided in this
Section 2.3 (such discretionary bonus or any effective Company bonus plan, as
applicable, the “Bonus Plan”).  The Executive’s annual “Target Award” for the
Bonus Plan shall be 50% of Executive’s Base Salary.  Such bonus opportunity may
exceed the 50% Target Award but is not expected to exceed 75% of Executive’s
annual Base Salary.  Subject to Sections 4.2, 4.3 and 4.8 below, Executive’s
entitlement to any bonus pursuant to the Bonus Plan will be determined by the
Committee in its sole discretion, based upon the achievement of such criteria as
the Committee may establish in its sole discretion, and the Committee shall have
authority to grant partial bonuses thereunder.

 

2

--------------------------------------------------------------------------------


 

Except as set forth in Sections 4.2, 4.3 and 4.8 below, nothing in this
Agreement shall be construed to guarantee the payment of any amount to Executive
pursuant to the Bonus Plan.  For the avoidance of doubt, Executive’s Target
Award for the 2011 fiscal year will be based on his Base Salary after the
adjustment provided for in Section 2.2(ii).  Except as otherwise provided in
this Agreement, any amount payable to Executive pursuant to the Bonus Plan shall
be payable on such date or dates, and otherwise in such manner and subject to
such conditions, as shall be provided for in the Bonus Plan, or as otherwise
determined by the Committee, in each case in the Committee’s sole discretion.

 

2.4           Deductions.  The Company shall deduct from the compensation
described in Sections 2.2 and 2.3 any federal, state or local withholding taxes,
social security contributions and any other amounts which may be required to be
deducted or withheld by the Company pursuant to any federal, state or local
laws, rules or regulations.

 

2.5           Disability Adjustment.  Any compensation otherwise payable to
Executive pursuant to Sections 2.2 and 2.3 in respect of any period during which
Executive is disabled (as contemplated in Section 4.4) shall be reduced by any
amounts payable to Executive for loss of earnings or the like under any
insurance plan or policy sponsored by the Company.

 

ARTICLE III

 

BENEFITS; EXPENSES

 

3.1           Benefits.  During the Term, Executive shall be entitled to
participate in such group life, health, accident, disability or hospitalization
insurance plans, pension plans and retirement plans as the Company may make
available to its other senior executive employees as a group, subject to the
terms and conditions of any such plans.  Executive’s participation in all such
plans shall be at a level, and on terms and conditions, that are commensurate
with his positions and responsibilities at the Company.

 

3.2           Expenses.  The Company agrees that Executive is authorized to
incur reasonable and appropriate expenses in the performance of his duties
hereunder and in promoting the business of the Company in accordance with the
terms of the Company’s Travel & Entertainment Policy (as the same may be
modified or amended by the Company from time to time in its sole discretion).

 

3.3           Vacation.  Executive shall accrue a total of one hundred sixty
(160) hours of vacation per year following the date of this Agreement.  If, at
any time during the Term, Executive accumulates two hundred forty (240) hours of
earned but unused vacation time (the “Accrual Cap”), Executive will not accrue
additional vacation time until he has taken a portion of the previously earned
vacation.  Executive will again accrue paid vacation time when his accumulated
amount of earned but unused vacation time falls below the Accrual Cap.  Upon
termination of Executive’s employment, any accrued but unused vacation time will
be paid to Executive.

 

3.4           Key Man Insurance.  The Company may secure in its own name or
otherwise, and at its own expense, life, health, accident and other insurance
covering Executive alone or with others, and Executive shall not have any right,
title or interest in or to such insurance other than

 

3

--------------------------------------------------------------------------------


 

as expressly provided herein.  Executive agrees to assist the Company in
procuring such insurance by submitting to the usual and customary medical and
other examinations to be conducted by such physicians as the Company or such
insurance company may designate and by signing such applications and other
written instruments as may be required by the insurance companies to which
application is made for such insurance.  Executive’s failure to submit to such
usual and customary medical and other examinations shall be deemed a material
breach of this Agreement.

 

3.5           Relocation.

 

(a)           The Company shall reimburse Executive for the expenses incurred in
connection with Executive’s relocation to Denver, Colorado, up to maximum of
$75,000, as set forth in this Section 3.5.  The amount of the reimbursement
shall be equal to the quotient of (i) Qualified Expenses, divided by (ii) one
minus the Applicable Tax Percentage.

 

(b)           As used in this Section 3.5, the following terms shall have the
corresponding meanings:

 

(i)            “Qualified Expenses” shall mean all reasonable and customary
expenses incurred by Executive and his family in connection with their
relocation to the Denver, Colorado area, including, but not limited to,
reasonable travel expenses and the reasonable cost of temporary accommodations. 
For the avoidance of doubt, Qualified Expenses does not include any costs
associated with purchasing a new residence, such as the purchase price,
financing costs, or buying “points” on a mortgage.

 

(ii)           “Applicable Tax Percentage” shall mean the sum of (A) the highest
marginal tax rate applicable to Executive for U.S. federal income tax purposes
and (B) if such relocation reimbursement is taxable income for purposes of the
Executive’s state income taxes, the highest marginal tax rate applicable to
Executive in the state in which such taxes are paid.

 

(c)           In the event of a Termination Without Cause or a Termination With
Good Reason within 24 months from the Effective Date, the Company shall
reimburse Executive for additional expenses, in the manner set forth in this
Section 3.5, if Executive relocates outside of Colorado within 18 months of such
termination.

 

3.6           Equity Grants.  As part of the consideration for Executive’s
services to the Company during the Term, the Company has made the following
grants to Executive, in addition to any prior grants, pursuant to the Ascent
Media Corporation 2008 Incentive Plan (the “Plan”):

 

(a)           Grants of 23,212 shares (the “2011 Restricted Shares”) and 5,785
shares (the “Additional Restricted Shares” and, together with the 2011
Restricted Shares, the “Restricted Shares”) of the Company’s Series A Common
Stock, par value $0.01 per share (“ASCMA Stock”), pursuant to the Restricted
Stock Award Agreement dated as of March 15, 2011, and the Restricted Stock Award
Agreement dated as of March 29, 2011,

 

4

--------------------------------------------------------------------------------


 

respectively, each by and between the Company and Executive (the “Restricted
Stock Agreements”); and

 

(b)           A grant of options to purchase from the Company, at an exercise
price of $48.15 per share, 49,160 shares of ASCMA Stock (the “Options”),
pursuant to the Non-Qualified Stock Option Agreement dated as of March 29, 2011,
by and between the Company and Executive (the “Option Agreement”).

 

The Restricted Shares and the Options shall be subject in all respects to the
terms and conditions of the Plan and Restricted Stock Agreements or Option
Agreement, as applicable.  Without limiting the generality of the foregoing, and
for the avoidance of doubt, the 2011 Restricted Shares shall immediately vest in
full upon the occurrence of any Termination Without Cause or Termination With
Good Reason.

 

ARTICLE IV

 

TERMINATION; DEATH; DISABILITY

 

4.1           Termination of Employment For Cause.  In addition to any other
remedies available to the Company at law, in equity or as set forth in this
Agreement, the Company shall have the right, upon written notice to Executive,
to terminate Executive’s employment hereunder at any time for “Cause” (a
“Termination For Cause”).  In the event of a Termination For Cause, Executive’s
employment will terminate and the Company shall have no further liability or
obligation to Executive (other than the Company’s obligation to pay Base Salary
and vacation time accrued but unpaid as of the date of termination and
reimbursement of expenses incurred prior to the date of termination in
accordance with Section 3.2 above).

 

For purposes of this Agreement, “Cause” shall mean:  (a) any act or omission
that constitutes a breach by Executive of any of his material obligations under
this Agreement; (b) the continued failure or refusal of Executive (i) to
substantially perform the material duties required of him as an Executive of the
Company and/or (ii) to comply with reasonable directions of the Chief Executive
Officer of the Company; (c) any material violation by Executive of any
(i) policy, rule or regulation of the Company or (ii) any law or regulation
applicable to the business of the Company or any of its Affiliates;
(d) Executive’s material act or omission constituting fraud, dishonesty or
misrepresentation, occurring subsequent to the commencement of his employment
with the Company; (e) Executive’s gross negligence in the performance of his
duties hereunder; (f) Executive’s conviction of any crime (whether or not
involving the Company) which constitutes a felony or crime of moral turpitude or
is punishable by imprisonment of thirty days or more, provided, however, that
nothing in this Agreement shall obligate the Company to pay Base Salary or any
bonus compensation or benefits during any period that Executive is unable to
perform his duties hereunder due to any incarceration, whether or not the
circumstances relating to such incarceration would constitute Cause, and
provided, further, that nothing shall prevent Executive’s termination under any
other subsection of this Section 4.1 if it provides independent grounds for
termination; or (g) any other misconduct by Executive that is materially
injurious to the financial condition or business reputation of, or is otherwise
materially injurious to, the Company.

 

5

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, no purported Termination For Cause pursuant to
(a), (b), (c), (d), (e) and (g) of this Section 4.1 shall be effective unless
all of the following provisions shall have been complied with:  (i) Executive
shall be given written notice by the Company of the intention to effect a
Termination For Cause, such notice to state in detail the particular
circumstances that constitute the grounds on which the proposed Termination For
Cause is based; and (ii) Executive shall have ten business days after receiving
such notice in which to cure such grounds, to the extent such cure is possible,
as determined in the sole discretion of the Company.

 

4.2           Termination of Employment Without Cause.  During the Term, the
Company may at any time, in its sole discretion, terminate the employment of
Executive hereunder for any reason (other than those set forth in Section 4.1
above) upon written notice (the “Termination Notice”) to Executive (a
“Termination Without Cause”).  In such event, the Company shall pay Executive an
amount equal to the sum of the following:

 

(a)           any Base Salary and vacation time accrued but unpaid as of the
date of termination;

 

(b)           subject to Sections 4.6 and 4.8 below, an amount (the “Severance
Payment”) equal to 1.5 times the Executive’s annual Base Salary in effect on the
date of termination;

 

(c)           subject to Sections 4.6 and 4.8 below, in lieu of any Award
payable under the Bonus Plan with respect to the fiscal year in which
termination occurs, an amount (the “Pro Rated Bonus”) equal to 50% of
Executive’s Base Salary in effect immediately prior to such termination,
multiplied by the percentage obtained by dividing (A) the number of days during
the period beginning on January 1 of the calendar year in which such termination
occurs and ending on the date of termination, by (B) 365 or 366, as applicable;

 

(d)           subject to Sections 4.6 and 4.8 below, any award granted pursuant
to the Bonus Plan to which Executive has become entitled with respect to any
year prior to the year in which termination occurs, if such Award has not
previously been paid to Executive; and

 

(e)           any reimbursement for expenses incurred in accordance with
Section 3.2.

 

Subject to Section 4.8, (i) any Severance Payment and/or Prorated Bonus to which
Executive becomes entitled shall be payable in a lump sum on the 60th day
following the date of termination of Executive’s employment (or, if such day is
not a business day, on the first business day thereafter), and (ii) any award
payable pursuant to the terms of Section 4.2(d) shall be payable on the payment
date established with respect to such award under the Bonus Plan (which shall in
no event be later than December 31st of the calendar year in which termination
occurs).

 

In addition, subject to Sections 4.5 and 4.6 below, to the extent such coverage
is available and is elected by Executive under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Company shall contribute to the health
insurance plan maintained by the

 

6

--------------------------------------------------------------------------------


 

Company and covering the Executive and his dependents as of the date of
termination, or any successor plan maintained by the Company, that amount that
reflects the proportionate part of the premium for such coverage that is paid by
the Company as of the date of termination (the “Benefits Payments”), such
Benefits Payments to be made monthly in accordance with the Company’s normal
procedures for the payment of health insurance premiums, throughout the period
beginning on the date of termination and ending on the earlier of the 18-month
anniversary of the date of termination and the expiration of the coverage period
specified in COBRA, such period to be determined as of the date of termination
(the “Reimbursement Period”) (i.e., Executive shall bear responsibility for that
portion of the health insurance premiums in excess of the Benefits Payments),
or, alternately, in the Company’s sole discretion, the Company shall reimburse
Executive the amount of the Benefits Payment on a monthly basis during the
Reimbursement Period, upon Executive’s submission to the Company of adequate
proof of payment of the full COBRA premium by Executive; provided, however, that
if Executive becomes employed with another employer during the Reimbursement
Period and is eligible to receive health and/or medical benefits under such
other employer’s plans, the Company’s payment obligation under this paragraph
shall be reduced to the extent that comparable benefits and/or coverage is
provided under such other employer’s plans.  For the avoidance of doubt,
Executive shall be responsible for paying any U.S. federal or state income taxes
associated with the Benefits Payments.

 

At least 90 days prior to the expiration of the Term, the Company shall deliver
a written notice to Executive stating either (i) that the Company does not
intend to offer Executive a new employment agreement to take effect at the
expiration of the Term (a “Non-Renewal Notice”) or (ii) that the Company offers
Executive a new employment agreement to take effect at the expiration of the
Term upon terms (other than the length of the term of such new employment
agreement) that are, in material respects, taken as a whole, at least as
favorable to Executive as the terms of this Agreement, and the material terms of
such offer shall be summarized or set forth in the notice (“Renewal Notice”). 
If the Company delivers a Non-Renewal Notice, or if the Company fails to deliver
either a Renewal Notice or a Non-Renewal Notice on a timely basis as provided in
the immediately preceding sentence, Executive’s employment shall be terminated
at the expiration of the Term (or at such earlier date as may be set forth in
the Non-Renewal Notice), and such termination shall be a Termination Without
Cause, whereupon, subject to Sections 4.5, 4.6, 4.7, 4.8 and 5.3 below,
Executive shall be entitled to receive the amounts and benefits as provided
under this Section 4.2.

 

Executive acknowledges that the payments and benefits referred to in this
Section 4.2, together with any rights or benefits under any written plan or
agreement which have vested on or prior to the termination date of Executive’s
employment under this Section 4.2, constitute the only payments which Executive
shall be entitled to receive from the Company hereunder in the event of any
termination of his employment pursuant to this Section 4.2, and the Company
shall have no further liability or obligation to him hereunder or otherwise in
respect of his employment.

 

4.3           Termination of Employment With Good Reason.  In addition to any
other remedies available to Executive at law, in equity or as set forth in this
Agreement, Executive shall have the right during the Term, upon written notice
to the Company, to terminate his employment hereunder upon the occurrence of any
of the following events without the prior

 

7

--------------------------------------------------------------------------------


 

written consent of Executive: (a) a reduction in Executive’s then current Base
Salary; (b) the relocation by the Company of Executive’s principal place of
employment to a location more than 35 miles from Executive’s principal place of
employment prior to such relocation, without Executive’s consent (other than the
proposed relocation from Santa Monica, California to the Denver, Colorado
metropolitan area), or (c) a breach by the Company of any material provision of
this Agreement (a “Termination With Good Reason”).

 

Notwithstanding the foregoing, no purported Termination With Good Reason
pursuant to Section 4.3(a), (b) or (c) shall be effective unless all of the
following provisions shall have been complied with: (i) the Company shall be
given written notice by Executive of the intention to effect a Termination With
Good Reason, such notice to state in detail the particular circumstances that
constitute the grounds on which the proposed Termination With Good Reason is
based and to be given no later than 90 days after Executive first learns of such
circumstances; and (ii) the Company shall have 30 days after receiving such
notice in which to cure such grounds, to the extent such cure is possible.

 

In the event that a Termination With Good Reason occurs, then, subject to
Sections 4.5, 4.6 and 4.8 below, Executive shall have the same entitlement to
the same amounts and benefits as provided under Section 4.2 for a Termination
Without Cause.

 

Executive acknowledges that the payments and benefits referred to in this
Section 4.3, together with any rights or benefits under any written plan or
agreement which have vested on or prior to the termination date of Executive’s
employment under this Section 4.3, constitute the only payments which Executive
shall be entitled to receive from the Company hereunder in the event of any
termination of his employment pursuant to this Section 4.3, and the Company
shall have no further liability or obligation to him hereunder or otherwise in
respect of his employment.

 

4.4           Death; Disability.  In the event that Executive dies or becomes
Disabled (as defined herein) during the Term, Executive’s employment shall
terminate when such death or Disability occurs and the Company shall pay
Executive (or his legal representative, as the case may be) as follows:

 

(a)           any Base Salary and vacation time accrued but unpaid as of the
date of death or termination for Disability;

 

(b)           any reimbursement for expenses incurred in accordance with
Section 3.2.; and

 

(c)           an amount equal to Executive’s monthly Base Salary in effect on
such termination date for the lesser of (i) six months or (ii) the remainder of
the Term, payable in a single lump sum on the 60th business day following the
termination date.

 

For the purposes of this Agreement, Executive shall be deemed to be “Disabled”
or have a “Disability” if, because of Executive’s physical or mental disability,
he has been substantially unable to perform his duties hereunder for 12 work
weeks in any 12 month period.  Executive shall be considered to have been
substantially unable to perform his duties hereunder only if he is either
(a) unable to reasonably and effectively carry out his duties with reasonable

 

8

--------------------------------------------------------------------------------


 

accommodations by the Company or (b) unable to reasonably and effectively carry
out his duties because any reasonable accommodation which may be required would
cause the Company undue hardship.  In the event of a disagreement concerning
Executive’s purported Disability, Executive shall submit to such examinations as
are deemed appropriate by three practicing physicians specializing in the area
of Executive’s Disability, one selected by Executive, one selected by the
Company, and one selected by both such physicians.  The majority decision of
such three physicians shall be final and binding on the parties.

 

Notwithstanding the foregoing, to the extent and for the period required by any
state or federal family and medical leave law, upon Executive’s request (i) he
shall be considered to be on unpaid leave of absence and not terminated,
(ii) his group health benefits shall remain in full force and effect, and
(iii) if Executive recovers from any such Disability, at that time, to the
extent required by any state or federal family and medical leave law, upon
Executive’s request, he shall be restored to his position hereunder or to an
equivalent position, as the Company may determine, and the Term of Executive’s
employment hereunder shall be reinstated effective upon such restoration.  The
Term shall not be extended by reason of such intervening leave of absence or
termination, nor shall any compensation or benefits accrue in excess of those
required by law during such intervening leave of absence or termination.  Upon
the expiration of any such rights, unless Executive has been restored to a
position with the Company, he shall thereupon be considered terminated.

 

Executive acknowledges that the payments referred to in this Section 4.4,
together with any rights or benefits under any written plan or agreement which
have vested on or prior to the termination date of Executive’s employment under
this Section 4.4, constitute the only payments which Executive (or his legal
representative, as the case may be) shall be entitled to receive from the
Company hereunder in the event of a termination of his employment for death or
Disability, and the Company shall have no further liability or obligation to him
(or his legal representatives, as the case may be) hereunder or otherwise in
respect of his employment.

 

4.5           No Mitigation by Executive.  Except as otherwise expressly
provided herein, Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor shall the amount of any payment provided for herein be reduced by any
compensation earned by Executive as the result of employment by another
employer; provided, however, that if Executive becomes employed with another
employer and is eligible to receive health and/or medical benefits under such
other employer’s plans, Executive’s continued benefits and/or plan coverage as
set forth in Section 4.2 or 4.3, as the case may be, shall be reduced to the
extent that comparable benefits and/or coverage is provided under such other
employer’s plans.

 

4.6           Severance Agreement and Release.  In the event that Executive
incurs a termination of employment pursuant to (i) a Termination Without Cause
(as defined in Section 4.2 above), or (ii) a Termination With Good Reason (as
defined in Section 4.3 above), payment by the Company of the amounts described
in said sections shall be subject to the execution by Executive of the Company’s
standard severance agreement and release (the “Release”).

 

The Release shall be delivered to Executive, in the case of a Termination
Without Cause, at the time of delivery of the Termination Notice, and, in the
case of a Termination With Good

 

9

--------------------------------------------------------------------------------


 

Reason, upon delivery of written notice by the Executive to the Company. 
Executive shall have a period of 21 days (or, if required by applicable law, a
period of 45 days) after the effective date of termination of this Agreement
(the “Consideration Period”) in which to execute and return the original, signed
Release to the Company.  If Executive delivers the original, signed Release to
the Company prior to the expiration of the Consideration Period, then the
Reimbursement Period shall be deemed to have commenced as of the first day of
the Consideration Period and Executive shall be entitled to the amounts and
benefits set forth in Section 4.2 or 4.3, as the case may be.

 

If Executive does not deliver the original, signed Release to the Company prior
to the expiration of the Consideration Period, then:

 

(a)           the Company shall pay Executive an amount equal to the sum of
(i) any Base Salary and vacation time accrued but unpaid as of the date of
termination, plus (ii) any reimbursement for expenses incurred in accordance
with Section 3.2; and

 

(b)           the Company shall have no obligation to (i) pay to Executive the
Severance Payment (as that term is defined in Section 4.2(b) above), or the Pro
Rated Bonus (as that term is defined in Section 4.2(c) above) or (ii) make the
Benefits Payments during the Reimbursement Period (as those terms are defined in
Section 4.2 above).

 

4.7           Continued Compliance.  Executive and the Company hereby
acknowledge that the amounts or benefits payable by the Company under Sections
4.2(b) and (c), 4.3, and 4.4(c) and the Benefits Payments payable by the Company
under Sections 4.2 or 4.3 are part of the consideration for Executive’s
undertakings under Article V below.  Such amounts and benefits are subject to
Executive’s continued compliance with the provisions of Article V.  If Executive
violates the provisions of Article V, then the Company will have no obligation
to make any of the payments that remain payable by the Company under Sections
4.2(b) or (c), 4.3 or 4.4 or the Benefits Payments that remain payable by the
Company under Sections 4.2 or 4.3 on or after the date of such violation.

 

4.8           Timing of Payments Under Certain Circumstances.  With respect to
any amount that becomes payable to Executive under this Agreement upon
Executive’s Separation from Service (as defined below) for any reason, the
provisions of this Section 4.8 will apply, notwithstanding any other provision
of this Agreement to the contrary. If the Company determines in good faith that
Executive is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code, any Treasury regulations promulgated thereunder and any
guidance issued by the Internal Revenue Service relating thereto (collectively,
“Code Section 409A”), then to the extent required under Code Section 409A,
payment of any amount that becomes payable to Executive upon Separation from
Service (other than by reason of the death of Executive) and that otherwise
would be payable during the six-month period following Executive’s Separation
from Service shall be suspended until the lapse of such six-month period (or, if
earlier, the date of Executive’s death). A “Separation from Service” of
Executive means Executive’s separation from service, as defined in Code
Section 409A, with the Company and all other entities with which the Company
would be considered a single employer under Internal Revenue Code
Section 414(b) or (c), applying the 80% threshold used in such Internal Revenue
Code Sections or any Treasury regulations promulgated thereunder. Any payment
suspended as

 

10

--------------------------------------------------------------------------------


 

provided in this Section 4.8, unadjusted for interest on such suspended payment,
shall be paid to Executive in a single payment on the first business day
following the end of such six-month period or within 30 days following the death
of Executive, as applicable, provided that the death of Executive during such
six-month period shall not cause the acceleration of any amount that otherwise
would be payable on any date during such six-month period following the date of
Executive’s death.

 

ARTICLE V

 

OWNERSHIP OF PROCEEDS OF EMPLOYMENT; NON-DISCLOSURE;

 

NON-COMPETITION

 

5.1           Ownership of Proceeds of Employment.

 

5.1.1.       The Company shall be the sole and exclusive owner throughout the
universe in perpetuity of all of the results and proceeds of Executive’s
services, work and labor in connection with Executive’s employment by the
Company, free and clear of any and all claims, liens or encumbrances. Executive
shall promptly and fully disclose to the Company, with all necessary detail for
a complete understanding of the same, any and all developments, client and
potential client lists, know how, discoveries, inventions, improvements,
conceptions, ideas, writings, processes, formulae, contracts, methods, works,
whether or not patentable or copyrightable, which are conceived, made, acquired,
or written by Executive, solely or jointly with another, while employed by the
Company or within six months thereafter (whether or not at the request or upon
the suggestion of the Company) and which are substantially related to the
business or activities of the Company or any of its Affiliates, or which
Executive conceives as a result of his employment by the Company or its
Affiliates, or as a result of rendering advisory or consulting services to the
Company or its Affiliates (collectively, “Proprietary Rights”).

 

5.1.2.       Executive hereby assigns and transfers, and agrees to assign and
transfer, all his rights, title, and interests in the Proprietary Rights to the
Company or its nominee.  In addition, Executive shall deliver to the Company any
and all drawings, notes, specifications, and data relating to the Proprietary
Rights.  All copyrightable Proprietary Rights shall be considered to be “works
made for hire.”  Whenever requested to do so by the Company, Executive shall
execute and deliver to the Company any and all applications, assignments and
other instruments and do such other acts that the Company shall request to apply
for and obtain patents and/or copyrights in any and all countries or to
otherwise protect the Company’s interest in the Proprietary Rights and/or to
vest title thereto to the Company; provided, however, the provisions of this
Section 5.1 shall not apply to any Proprietary Rights that Executive developed
entirely on his own time without using the Company’s equipment, supplies,
facilities or proprietary information, except for Proprietary Rights that (a) at
the time of conception or reduction to practice of the Proprietary Rights,
relate to the Company’s business,

 

11

--------------------------------------------------------------------------------


 

or actual or demonstrably anticipated research or development of the Company, or
(b) result from any work performed by Executive for the Company.

 

5.1.3.       Executive shall assist the Company in obtaining such copyrights and
patents during the term of this Agreement, and any time thereafter on reasonable
notice and at mutually convenient times, and Executive agrees to testify in any
prosecution or litigation involving any of the Proprietary Rights; provided,
however, Executive shall be reasonably compensated for his time and reimbursed
for any out-of-pocket expenses incurred in rendering such assistance or giving
or preparing to give such testimony.

 

5.2           Non-Disclosure of Confidential Information.  As used herein,
“Confidential Information” means any and all information affecting or relating
to the business of the Company and its Affiliates, including without limitation,
financial data, customer lists and data, licensing arrangements, business
strategies, pricing information, product development, intellectual, artistic,
literary, dramatic or musical rights, works, or other materials of any kind or
nature (whether or not entitled to protection under applicable copyright laws,
or reduced to or embodied in any medium or tangible form), including without
limitation, all copyrights, patents, trademarks, service marks, trade secrets,
contract rights, titles, themes, stories, treatments, ideas, concepts,
technologies, art work, logos, hardware, software, and as may be embodied in any
and all computer programs, tapes, diskettes, disks, mailing lists, lists of
actual or prospective customers and/or suppliers, notebooks, documents,
memoranda, reports, files, correspondence, charts, lists and all other written,
printed or otherwise recorded material of any kind whatsoever and any other
information, whether or not reduced to writing, including “know-how”, ideas,
concepts, research, processes, and plans.  “Confidential Information” does not
include information that is in the public domain, information that is generally
known in the trade, or information that Executive can prove he acquired wholly
independently of his employment with the Company.  Executive shall not, at any
time during the Term or thereafter, directly or indirectly, disclose or furnish
to any other person, firm or corporation any Confidential Information, except in
the course of the proper performance of his duties hereunder or as required by
law (in which event Executive shall give prior written notice to Company and
shall cooperate with Company and Company’s counsel in complying with such legal
requirements).  Promptly upon the expiration or termination of Executive’s
employment hereunder for any reason or whenever the Company so requests,
Executive shall surrender to the Company all documents, drawings, work papers,
lists, memoranda, records and other data (including all copies) constituting or
pertaining in any way to any of the Confidential Information.

 

5.3           Non-Competition.  Executive shall not, during the Term or during
the Consideration Period, directly:  (a) compete with the Company; or (b) have
an interest in, be employed by, be engaged in or participate in the ownership,
management, operation or control of, or act in any advisory or other capacity
for, any Competing Entity which conducts its business within the Territory (as
such terms are hereinafter defined); provided, however, that notwithstanding the
foregoing, Executive may make solely passive investments in any Competing Entity
the common stock of which is “publicly held,” and of which Executive shall not
own or control, directly or indirectly, in the aggregate securities which
constitute more than one (1%) percent of the voting rights or equity ownership
of such Competing Entity; or (c) solicit or divert any business or any customer
from the Company or assist any person, firm or

 

12

--------------------------------------------------------------------------------


 

corporation in doing so or attempting to do so; or (d) cause or seek to cause
any person, firm or corporation to refrain from dealing or doing business with
the Company or assist any person, firm or corporation in doing so or attempting
to do so.

 

For purposes of this Section 5.3, (i) the term “Competing Entity” shall mean any
entity which presently or during the period referred to above engages in any
business activity in which the Company or any of its Affiliates is then engaged;
and (ii) the term “Territory” shall mean any geographic area in which the
Company or any of its Affiliates conducts business during such period.

 

Notwithstanding the foregoing, in the event that Executive elects, during the
Consideration Period, to either (a) compete with the Company, or (b) have an
interest in, be employed by, be engaged in or participate in the ownership,
management, operation or control of, or act in any advisory or other capacity
for, any Competing Entity which conducts its business within the Territory (the
foregoing subsections (a) and (b), collectively, the “Competitive Activities”),
then, at least ten (10) business days prior to commencing any such Competitive
Activities, Executive shall deliver to the Company a written notice (the
“Competition Notice”) advising the Company of (i) Executive’s intent to commence
Competitive Activities, and (ii) the commencement date for such Competitive
Activities.  Executive’s election to participate in any Competitive Activities
during the Consideration Period shall not be deemed a breach of this Agreement;
rather, in the event Executive delivers the Competition Notice (and thereafter
engages in Competitive Activities prior to the expiration of the Consideration
Period), then (x) Executive shall forfeit any Severance Payment, Pro Rated Bonus
or Benefits Payment otherwise payable pursuant to Section 4.2 or 4.3 above, and
(y) the Company shall have no obligation to make any Severance Payment or Pro
Rated Bonus to Executive or any Benefits Payment under Section 4.2 or 4.3.

 

5.4           Non-Solicitation.

 

5.4.1.       Executive shall not, for a period of eighteen (18) months from the
date of any termination or expiration of his employment hereunder, directly or
indirectly:  (a) acquire any financial interest in or perform any services for
himself or any other entity in connection with a business in which Executive’s
interest, duties or activities would inherently require Executive to reveal any
Confidential Information; or (b) solicit or cause to be solicited the disclosure
of or disclose any Confidential Information for any purpose whatsoever or for
any other party.

 

5.4.2.       Executive shall not, for a period of eighteen (18) months from the
date of any termination or expiration of his employment hereunder, solicit,
directly or indirectly, or cause or permit others to solicit, directly or
indirectly, any person employed by the Company (a “Current Employee”) to leave
employment with the Company. The term “solicit” includes, but is not limited to
the following (regardless of whether done directly or indirectly): 
(i) requesting that a Current Employee change employment, (ii) informing a
Current Employee that an opening exists elsewhere, (iii) assisting a Current
Employee in finding employment elsewhere, (iv) inquiring if a Current Employee
“knows of anyone who might be interested” in a position elsewhere, (v) inquiring
if a Current

 

13

--------------------------------------------------------------------------------


 

Employee might have an interest in employment elsewhere, (vi) informing others
of the name or status of, or other information about, a Current Employee, or
(vii) any other similar conduct, the effect of which is that a Current Employee
leaves the employment of the Company.

 

5.5           Breach of Provisions.  In the event that Executive shall breach
any of the provisions of this Article V, or in the event that any such breach is
threatened by Executive, in addition to and without limiting or waiving any
other remedies available to the Company at law or in equity, the Company shall
be entitled to immediate injunctive relief in any court, domestic or foreign,
having the capacity to grant such relief, without the necessity of posting a
bond, to restrain any such breach or threatened breach and to enforce the
provisions of this Article V. Executive acknowledges and agrees that there is no
adequate remedy at law for any such breach or threatened breach and, in the
event that any action or proceeding is brought seeking injunctive relief,
Executive shall not use as a defense thereto that there is an adequate remedy at
law.

 

5.6           Reasonable Restrictions.  The parties acknowledge that the
foregoing restrictions, the duration and the territorial scope thereof as set
forth in this Article V, are under all of the circumstances reasonable and
necessary for the protection of the Company and its business.

 

5.7           Definition.  For purposes of this Article V, the term “Company”
shall be deemed to include (i) any predecessor to, or successor of the Company,
(ii) any subsidiary of the Company (including, without limitation, any entity in
which the Company owns 50% or more of the issued and outstanding equity), and
(iii) any entity that is under the control or common control of the Company
(including, by way of illustration and not as a limitation, any joint venture to
which the Company or one of its subsidiaries is a party).

 

ARTICLE VI

 

MISCELLANEOUS

 

6.1           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
heirs, distributees, successors and assigns.

 

6.2           Assignment.  The Company may assign this Agreement to any
successor in interest to its business, or to any subsidiary of the Company, and
Executive hereby agrees to be employed by such assignee as though such assignee
were originally the employer named herein.  Executive hereby acknowledges that
the services to be rendered by Executive are unique and personal, and,
accordingly, Executive may not assign any of his rights or delegate any of his
duties or obligations under this Agreement.

 

6.3           Notices.  Any notice provided for herein shall be in writing and
shall be deemed to have been given or made when personally delivered or 3 days
following deposit for mailing by first class registered or certified mail,
return receipt requested, or if delivered by facsimile transmission (to a fax
number specified by the recipient in writing pursuant to this Section 6.3), upon
confirmation of receipt of the transmission, to the address of the other party
set forth below or to such other address as may be specified by notice given in
accordance with this Section 6.3:

 

14

--------------------------------------------------------------------------------


 

(a)           If to the Company:

 

Ascent Media Corporation

12300 Liberty Boulevard

Englewood, CO  80112

Attention:  Chief Executive Officer

 

With a copy to:

 

Ascent Media Corporation

12300 Liberty Boulevard

Englewood, CO  80112

Attention:  General Counsel

 

(b)           If to Executive:

 

William E. Niles

[REDACTED]

 

6.4           Severability.  If any provision of this Agreement, or portion
thereof, shall be held invalid or unenforceable by a court of competent
jurisdiction, such invalidity or unenforceability shall attach only to such
provision or portion thereof, and shall not in any manner affect or render
invalid or unenforceable any other provision of this Agreement or portion
thereof, and this Agreement shall be carried out as if any such invalid or
unenforceable provision or portion thereof were not contained herein.  In
addition, any such invalid or unenforceable provision or portion thereof shall
be deemed, without further action on the part of the parties hereto, modified,
amended or limited to the extent necessary to render the same valid and
enforceable.

 

6.5           Confidentiality.  The parties hereto agree that they will not,
during the Term or thereafter, disclose to any other person or entity the terms
or conditions of this Agreement (excluding the financial terms hereof) without
the prior written consent of the other party, except as required by law,
regulatory authority or as necessary for either party to obtain personal loans
or financing.  Approval of the Company and of Executive shall be required with
respect to any press releases regarding this Agreement and the activities of
Executive contemplated hereunder.

 

6.6           Arbitration.  If any controversy, claim or dispute arises out of
or in any way relates to this Agreement, the alleged breach thereof, Executive’s
employment with the Company or termination therefrom, including without
limitation, any and all claims for employment discrimination or harassment,
civil tort and any other employment laws, excepting only claims which may not,
by statute, be arbitrated, both Executive and the Company (and its directors,
officers, employees or agents) agree to submit any such dispute exclusively to
binding arbitration. Both Executive and the Company acknowledge that they are
relinquishing their right to a jury trial in civil court. Executive and the
Company agree that arbitration is the exclusive remedy for all disputes arising
out of or related to Executive’s employment with the Company.

 

15

--------------------------------------------------------------------------------


 

The arbitration shall be administered, at the election of the party initiating
the arbitration proceeding, either by JAMS in accordance with the Employment
Arbitration Rules & Procedures of JAMS then in effect and subject to JAMS Policy
on Employment Arbitration Minimum Standards or by the American Arbitration
Association in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association, except as provided otherwise in this
Agreement. Arbitration shall be commenced and heard in Denver County, Colorado.
Only one arbitrator shall preside over the proceedings.  The arbitrator shall
apply the substantive law (and the law of remedies, if applicable) of Colorado
or federal law, or both, as applicable to the claim(s) asserted. In any
arbitration, the burden of proof shall be allocated as provided by applicable
law. The arbitrator shall have the authority to award any and all legal and
equitable relief authorized by the law applicable to the claim(s) being asserted
in the arbitration, as of the claim(s) were brought in a court of law.  Either
party may bring an action in court to compel arbitration under this Agreement
and to enforce an arbitration award. Discovery, such as depositions or document
requests, shall be available to the Company and Executive as though the dispute
were pending in Colorado state court. The arbitrator shall have the ability to
rule on pre-hearing motions, as though the matter were in a Colorado state
court, including the ability to rule on a motion for summary judgment.

 

Unless otherwise permitted under applicable law, the fees of the arbitrator and
any other fees for the administration of the arbitration that would not normally
be incurred if the action were brought in a court of law (e.g., filing fees,
room rental fees, etc.) shall be paid by the Company, provided that Executive
shall be required to pay the amount of filing fees equal to that which Executive
would be required to pay to file an action in Colorado state court.  The
arbitrator must provide a written decision which is subject to limited judicial
review consistent with applicable law. If any part of this arbitration provision
is deemed to be unenforceable by an arbitrator or a court of law, that part may
be severed or reformed so as to make the balance of this arbitration provision
enforceable.

 

6.7           Waiver.  No waiver by a party hereto of a breach or default
hereunder by the other party shall be considered valid unless in writing signed
by such first party, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or any other nature.

 

6.8           Controlling Nature of Agreement.  To the extent any terms of this
Agreement are inconsistent with the terms or provisions of the Company’s
Employee Handbook or any other personnel policy statements or documents, the
terms of this Agreement shall control.  To the extent that any terms and
conditions of Executive’s employment are not covered in this Agreement, the
terms and conditions set forth in the Employee Handbook or any similar document
shall control such terms.

 

6.9           Entire Agreement.  This Agreement sets forth the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
any and all prior agreements or understanding between the Company and Executive,
whether written or oral, fully or partially performed relating to any or all
matters covered by and contained or otherwise dealt with in this Agreement.

 

16

--------------------------------------------------------------------------------


 

6.10         Amendment.  No modification, change or amendment of this Agreement
or any of its provisions shall be valid unless in writing and signed by the
party against whom such claimed modification, change or amendment is sought to
be enforced.

 

6.11         Authority.  The parties each represent and warrant that they have
the power, authority and right to enter into this Agreement and to carry out and
perform the terms, covenants and conditions hereof.

 

6.12         Applicable Law.  This Agreement, and all of the rights and
obligations of the parties in connection with the employment relationship
established hereby, shall be governed by and construed in accordance with the
substantive laws of the State of Colorado without giving effect to principles
relating to conflicts of law.

 

6.13         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.

 

6.14         Compliance with Section 409A.  The provisions of this Agreement are
intended to satisfy the requirements of Code Section 409A and will be
interpreted in a manner that is consistent with such intent. Without limiting
the generality of the foregoing, the Company and Executive agree that, to the
extent any payments made upon Executive’s termination of employment pursuant to
Section 4.2 (including by reason of Section 4.3) or Section 4.4 that constitute
deferred compensation subject to Code Section 409A, Executive’s entitlement to
such payments shall be conditioned upon Executive’s termination of employment
constituting a Separation from Service of Executive as defined in Section 4.8.

 

[Remainder of this page intentionally left blank]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

“COMPANY”

 

 

 

ASCENT MEDIA CORPORATION

 

 

 

 

 

By:

/s/ William R. Fitzgerald

 

 

William R. Fitzgerald

 

 

Chairman

 

 

 

 

 

“EXECUTIVE”

 

 

 

 

 

 

/s/ William E. Niles

 

 

William E. Niles

 

18

--------------------------------------------------------------------------------


 

[EXECUTION COPY]

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

1

1.1

Employment

 

1

1.2

Term

 

1

1.3

Duties

 

1

1.4

Reporting

 

2

1.5

Location

 

2

1.6

Exclusive Agreement

 

2

1.7

Waiver of Rights Under Original Agreement

 

2

 

 

 

 

ARTICLE II

 

2

2.1

Compensation

 

2

2.2

Base Salary

 

2

2.3

Bonus

 

2

2.4

Deductions

 

3

2.5

Disability Adjustment

 

3

 

 

 

 

ARTICLE III

 

3

3.1

Benefits

 

3

3.2

Expenses

 

3

3.3

Vacation

 

3

3.4

Key Man Insurance

 

3

3.5

Relocation

 

4

3.6

Equity Grants

 

4

 

 

 

 

ARTICLE IV

 

5

4.1

Termination of Employment For Cause

 

5

4.2

Termination of Employment Without Cause

 

6

4.3

Termination of Employment With Good Reason

 

7

4.4

Death; Disability

 

8

4.5

No Mitigation by Executive

 

9

4.6

Severance Agreement and Release

 

9

4.7

Continued Compliance

 

10

4.8

Timing of Payments Under Certain Circumstances

 

10

 

 

 

 

ARTICLE V

 

11

5.1

Ownership of Proceeds of Employment

 

11

5.2

Non-Disclosure of Confidential Information

 

12

5.3

Non-Competition

 

12

5.4

Non-Solicitation

 

13

5.5

Breach of Provisions

 

14

5.6

Reasonable Restrictions

 

14

5.7

Definition

 

14

 

 

 

 

ARTICLE VI

 

14

6.1

Binding Effect

 

14

6.2

Assignment

 

14

 

i

--------------------------------------------------------------------------------


 

6.3

Notices

 

14

6.4

Severability

 

15

6.5

Confidentiality

 

15

6.6

Arbitration

 

15

6.7

Waiver

 

16

6.8

Controlling Nature of Agreement

 

16

6.9

Entire Agreement

 

16

6.10

Amendment

 

17

6.11

Authority

 

17

6.12

Applicable Law

 

17

6.13

Counterparts

 

17

6.14

Compliance with Section 409A

 

17

 

ii

--------------------------------------------------------------------------------